Exhibit 10.1


FOURTH AMENDMENT TO DEED OF LEASE


This FOURTH AMENDMENT TO DEED OF LEASE (“Amendment”) is made and entered into as
of the 4th day of March, 2014 (“Effective Date”), by and between H/F TECHPOINTE,
LLC, a Virginia limited liability company (the "Landlord"), and ePLUS INC., a
Delaware corporation (the “Tenant”).


RECITALS
 
WHEREAS, Norton Building 1 LLC (“Original Landlord”) and Tenant were parties to
that certain Deed of Lease dated December 23, 2004 (the “Initial Lease”), as
amended by that certain Amendment #1 to Deed of Lease between Original Landlord
and Tenant dated July 1, 2007, as further amended by that certain Amendment #2
to Deed of Lease between Original Landlord and Tenant dated June 18, 2009, as
further amended by that certain Amendment #3 to Deed of Lease between Original
Landlord and Tenant dated June 22, 2010 (as hereby amended, the “Lease”),
pursuant to which Tenant leases that certain property located at 13595 Dulles
Technology Drive, Herndon, Virginia consisting of the entire building (the
“Leased Premises”);
 
WHEREAS, Landlord is successor-in-interest to Original Landlord;
 
WHEREAS, Tenant and Landlord desire to extend the Lease Term, provide for
certain improvements to the Leased Premises and grant Tenant certain renewal
rights and amend certain other provisions of the Lease pursuant to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of foregoing recitals, the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Lease as follows:
 
AGREEMENT
 
1. Recitals; Definitions.  The Recitals set forth above are incorporated fully
herein.  All capitalized terms used in this Amendment shall have the same
meanings given such terms in the Lease, unless otherwise defined or amended in
this Amendment, and all terms defined in this Amendment and not defined in the
Lease are hereby incorporated into the Lease for all pertinent purposes, unless
otherwise stated.
 
2. Term. Landlord and Tenant acknowledge and agree the Lease Term (prior to any
modifications pursuant to this Amendment) currently expires on December 31,
2014.  The Lease Term is hereby extended for an additional period of three (3)
years (the “Extension Term”) commencing on January 1, 2015 (the “Extension
Date”) and expiring on December 31, 2017 (“Extension Term Expiration Date”)
unless earlier terminated in accordance with the terms and provisions of the
Lease.  From and after the Effective Date, the defined term (a) “Lease Term”
shall include the Extension Term, and (b) “Expiration Date” shall mean the
Extension Term Expiration Date.  Any early termination option set forth in Lease
has either lapsed or is hereby nullified and deleted from the Lease.
 
 
1

--------------------------------------------------------------------------------

 
3. Renewal Right.  Section 2.2 of the Lease is hereby amended and restated as
follows:
 
Section 2.2                      Renewal Right.  Tenant is granted the option
(the “Renewal Option”) to extend the Lease Term for the entire Leased Premises
for one (1) period of two (2) years (the “Renewal Term”), provided (a) no event
of default by Tenant exists at the time of exercise of the option or at the
commencement of the Renewal Term, (b) Tenant gives written notice of its
exercise of the Renewal Option on or before March 31, 2017, time being of the
essence, and (c) there has not been an assignment, sublease or other transfer of
the Leased Premises by Tenant.  During the Renewal Term, the terms and
conditions governing the Lease shall remain the same except that (i) Tenant
shall have no further right of renewal after the Renewal Term prescribed above;
(ii) Rent for the Leased Premises shall be as set forth in Section 4 of this
Amendment, (iii) the Leased Premises shall be leased in its then “as-is,”
“where-is” condition, and (iv) Tenant is not entitled to any improvement
allowance, rental abatement or any other tenant concessions.  The Renewal Option
set forth in this Amendment is the only renewal right or option applicable to
the Lease; all other renewal rights or options have either lapsed or are hereby
nullified and deleted from the Lease.
 
4. Rent.
 
(a) Commencing on the Extension Date, Base Rent for the Leased Premises shall be
as follows:
 
Period
Base Rent Per Square Foot
Annualized Base Rent
Monthly Base Rent
1/1/15 – 12/31/15
$22.20
$1,240,536.00
$103,378.00
1/1/16 - 12/31/16
$22.87
$1,277,752.08
$106,479.34
1/1/17 - 12/31/17
$23.55
$1,316,084.64
$109,673.72



(b) Subject to Section 3 of this Amendment, Base Rent during the Renewal Term
(if applicable) for the Leased Premises shall be as follows:
 
Period
(Renewal Term)
Base Rent Per Square Foot
Annualized Base Rent
Monthly Base Rent
1/1/18 – 12/31/18
$24.26
$1,355,567.18
$112,963.93
1/1/19 – 12/31/19
$24.99
$1,396,234.20
$116,352.85



(c) During the Extension Term and, if applicable, the Renewal Term, Tenant shall
continue to pay, in accordance with the terms and provisions of the Lease, all
amounts due under Section 4 of the Initial Lease (as most recently modified by
the Amendment #3 to Deed of Lease) for Basic Operating Charges in excess of the
Base Amount; such terms and provisions have not otherwise been modified or
amended by this Amendment.
 
5. Landlord’s Work.
 
(a) As of the Extension Date, Tenant shall accept the Leased Premises in its
then “as is” and “where is” condition, with Tenant accepting all defects, if
any, except that Landlord, at Landlord’s sole cost and expense, shall make the
following alterations and modifications to the Leased Premises (individually and
collectively, the  “Landlord’s Work”):
 
 
2

--------------------------------------------------------------------------------

 
(i) Install the 125 KW Kohler Generator for purposes of operating base building
emergency systems in accordance with the Proposal attached as Exhibit A.  All
costs of operating and maintaining the generator shall be included in operating
charges.
 
(ii) Renovate all restrooms in accordance with the following specifications:
 
(A) Demo and remove all tile during off hours
(B) Install new 12 x 12 or 18 x18 floor tile and 6" base
(C) Install wall tile on wet walls
(D) Replace all fixture with new and include auto flush valves
(E) Replace all countertops with new ($20/sf material allowance)
(F) Replace all mirrors
(G) Replace Doors to Shower Rooms
(H) Install New Toilet Partitions and Accessories (Stainless Steel)
(I) Repaint all restrooms
(J) Remove / Clean / Reinstall all diffusers
(K) Replace Egg Crates with new at light fixtures
(L) Tile in showers will not be replaced. Tile in locker rooms adjacent and
around will be replaced.


(b) Tenant acknowledges that except as expressly set forth above, the Landlord’s
Work shall be done primarily or exclusively during normal business
hours.  Landlord and Landlord’s contractors shall make commercially reasonable
efforts to avoid disruptions to Tenant’s business during construction.  Tenant
shall cooperate with Landlord and Landlord’s representative to facilitate the
orderly construction of Landlord’s Work without delay resulting from any act or
failure to act of Tenant.
 
 
3

--------------------------------------------------------------------------------

 
6. Tenant Improvement Allowance.
 
(a) Tenant is entitled to an improvement allowance for alterations and
improvements to the Leased Premises up to an amount of One Hundred Forty
Thousand and No/100 Dollars ($140,000.00) (the “Tenant Improvement
Allowance”).  Prior to commencing any improvements or alterations to the Leased
Premises (the “Tenant Improvements”), Tenant shall submit to Landlord a detailed
scope of work and budget for the Tenant Improvements for Landlord’s prior review
and approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Landlord has approved the scope of work set forth on Exhibit B
attached hereto.  Tenant will manage the approved work using a reputable
contractor licensed in Virginia.  Tenant shall consult LPC Commercial Services
when performing any work on fire alarm system or sprinkler system.
 
(b) Any costs in excess of the Tenant Improvement Allowance will be entirely at
Tenant’s cost.  Landlord shall fund the reasonable cost of the approved Tenant
Improvements, up to the Tenant Improvement Allowance.  Tenant, at conclusion of
project, shall submit to Landlord copies of all paid invoices or payment
affidavits for the Tenant Improvements (the “Draw Request”) for
reimbursement.  Landlord shall reimburse Tenant within 14 business days of
receipt of each Draw Request.
 
(c) The Tenant Improvements made to the Leased Premises by Tenant or its
licensed contractors shall be made only in a good and workmanlike manner, using
new, first-class materials, and in accordance with all applicable codes.  Prior
to the commencement of the Tenant Improvements, Tenant shall deliver to Landlord
a certificate of insurance from each approved contractor or subcontractor
evidencing such insurance with such coverage amounts as Landlord may reasonably
require.  Tenant shall apply for and finalize all permits and use and occupancy
certificates required by the governing jurisdiction.  Promptly after the
completion of the Tenant Improvements, Tenant at its expense shall deliver to
Landlord two (2) sets of accurate as-built (or record) drawings and one (1)
electronic AutoCAD disc showing such Tenant Improvements in place.
 
(d) The portions of the Tenant Improvements which Landlord reasonably determines
are specialized to Tenant’s use and occupancy of the Leased Premises shall, at
the election of Landlord made at the time Landlord approves any construction
drawings be removed by Tenant before the expiration of the Lease Term.  If
Landlord requires the Tenant to remove/restore all or part of the specialized
Tenant Improvements, Tenant, at its expense, shall repair any damage to the
Leased Premises caused by such removal and restore such elements of the Leased
Premises to substantially the same condition.  If Tenant fails to remove any
specialized Tenant Improvements as required hereunder, then Landlord may (but
shall not be obligated to) remove the same and the cost of such removal and
repair of any damage caused by the same, together with any and all costs and
expenses actually incurred by Landlord by reason of the failure of Tenant to
remove the same, shall be charged to Tenant and paid upon demand.
 
(e) In no event shall Landlord be obligated to honor a Draw Request received
later June 30, 2015 (the “Allowance Close-Out Date”).  Tenant shall provide
Landlord with final lien waivers from all contractors, subcontractors and
suppliers (conditioned only upon payment of the amount requisitioned).  Any
portion of the Tenant Improvement Allowance not requested for the Tenant
Improvements on or before the Allowance Close-Out Date shall be forfeited by
Tenant and retained by Landlord.
 
(f) If there is a payment default or Material Non-payment default by Tenant
under the Lease beyond any applicable notice and cure period, in addition to any
other remedies available to Landlord under the Lease, Landlord may recover from
Tenant the pro-rata share of the unamortized amount of the Tenant Improvement
Allowance amortized over the Extension Term; by way of example, if a default
occurred at the end of the eighteenth (18th) month of the Extension Term, the
Landlord would only be allowed to claim fifty percent (50%) of the unamortized
Tenant Improvement Allowance.
 
7. Other Amendments.
 
(a) Article 10 of the Lease is hereby modified, amended and supplemented so that
insurance obtained by Tenant shall name Landlord, Landlord's mortgagees, and
Landlord’s property manager as additional insured thereunder.
 
 
4

--------------------------------------------------------------------------------

 
(b) Section 16.1 (Hold Over) of the Lease is hereby modified so that the fourth
(4th) sentence of paragraph is deleted and removed from the Lease.  In
amplification of the foregoing, Tenant’s right of first refusal set forth
therein is hereby nullified.
 
8. Security Deposit.  There is no security deposit held by Landlord pursuant to
the Lease.
 
9. Broker.  Tenant represents and warrants that it has not engaged or had any
dealings with any broker or agent in connection with this Amendment other than
LPC Commercial Services, Inc. acting solely as Landlord’s broker.  Tenant shall
and does hereby indemnify, hold harmless and defend Landlord from and against
any and all claims, losses, damage, cost or expense (including, without
limitation, attorneys’ fees and all court costs) arising out of any breach of
the foregoing representation and warranty.  Landlord hereby discloses that
Charles R. Hooff III is the manager of the Landlord, is a licensed real estate
broker in the Commonwealth of Virginia and a principal to the transaction
contemplated by this Amendment.
 
10. Notices.  The notice addresses in Section 18.6 of the Lease are as follows:
 
Landlord:
H/F Techpointe, LLC
1707 Duke Street
Alexandria Virginia 22314
Attn: Charles R. Hooff III
 
With a copy to:
John Fagelson PLC
1900 Campus Commons Drive, Suite 100
Reston, Virginia 20191
Attn: John Fagelson, Esq.
 
Tenant:
ePlus, Inc.
13595 Dulles Technology Drive
Herndon, Virginia 20171
Attn: Michael Daniels
 
With a copy to:
ePlus, Inc.
13595 Dulles Technology Drive
Herndon, Virginia 20171
Attn: Erica Stoecker, Esq.
 



11. Acknowledgments.  Tenant hereby acknowledges that as of the Effective Date
(a) the Lease is in full force and effect and has not been assigned or modified
or amended, except as set forth herein, and represents the entire agreement
between Landlord and Tenant with respect to the Leased Premises, (b) Tenant has
no charge, lien or claim of offset under the Lease or otherwise, including rents
or other charges due or to become due under the Lease, (c) there are no
violations of or uncured defaults under the Lease by Landlord and no acts or
events of default and no conditions exist which, with the giving of notice or
the passage of time, or both, will constitute a default by Landlord under the
Lease, (d) except for the interest in the Leased Premises created by the Lease
and Tenant’s personal property contained therein, Tenant has no interest in the
Leased Premises, the Building or any personal property used in connection
therewith and Tenant has no rights or options of any kind or nature whatsoever
to purchase all or any portion of the Leased Premises or the Buildings, and (e)
Tenant has not treated, stored or disposed of any hazardous wastes on the Leased
Premises or the Building, and no petroleum or hazardous substances have been
disposed of by Tenant on the Leased Premises or the Building.
 
 
5

--------------------------------------------------------------------------------

 
12. Representations.  Tenant represents and warrants to Landlord that Tenant (a)
is not in default of any of its obligations under the Lease, and that the Lease
is valid, binding and enforceable in accordance with its terms, (b) has full
power and authority to execute and perform this Amendment, and (c) has taken all
action necessary to authorize the execution and performance of this Amendment.
 
13. Miscellaneous.
 
(a) Any question with respect to the interpretation of the Lease shall be
governed by the laws of the Commonwealth of Virginia.
 
(b) The Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective successors and permitted assigns.
 
(c) This Amendment may be executed in a number of identical counterparts which,
taken together, shall constitute collectively one agreement.
 
(d) Landlord and Tenant hereby ratify and confirm the Lease, as amended
hereby.  Except as herein expressly modified, all terms, conditions and
provisions of the Lease, other than clauses that as a result of the passage of
time and/or events are no longer applicable, shall remain in full force and
effect.  To the extent of an inconsistency between the terms and conditions of
the Lease and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall govern.
 
(e) The Lease, as amended by this Amendment, contains the entire agreement, and
no representations, inducements or agreements, oral or otherwise, between the
parties not contained in the Lease or this Amendment shall be of any force or
effect.  The Lease may be modified or terminated only by an agreement in writing
signed by the party against whom enforcement of the waiver, modification or
termination is sought.
 
[SIGNATURE PAGE FOLLOWS]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the day and year first above written.
 
WITNESS:
 
 
 
 
 
/s/Churchill Hooff
Name: Churchill Hooff
 
LANDLORD:
 
H/F TECHPOINTE, LLC, a Virginia Limited Liability Company
 
 
BY: /s/Charles R. Hooff III
       Charles R. Hooff III, Manger
 
ATTEST:
 
 
 
/s/Erica S. Stoecker
Name: Erica S. Stoecker
Title: Secretary
 
TENANT:
 
ePLUS INC., a Delaware corporation
 
By: /s/Phillip G. Norton (SEAL)
Name: Phillip G. Norton
Title: Chief Executive Officer
 



 
 


7 

--------------------------------------------------------------------------------

